DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1, line 6, recites “an application on the virtualized container”, it is unclear if this is meant to reference the “at least one application” of lines 4-5 or a different application.
While claim 11, line 7, recites “an application on the virtualized container”, it is unclear if this is meant to reference the “at least one application” of lines 5-6 or a different application.
While claim 19, line 4, recites “an application on the virtualized container”, it is unclear if this is meant to reference the “at least one application” of lines 2-3 or a different application.

While claim 10, line 3, recites “the application”, it is unclear if this is meant to reference the “at least one application” or “an application” of claim 1.
While claim 10, line 3, recites “a first application”, it is unclear if this is meant to reference the “at least one first application” of claim 10, line 2, or a different application.

While claim 18, line 4, recites “the application”, it is unclear if this is meant to reference the “at least one application” or “an application” of claim 11.
While claim 18, line 4, recites “a first application”, it is unclear if this is meant to reference the “at least one first application” of claim 18, line 3, or a different application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brin (US 2019/0018719 A1).
As to claim 1, Brin discloses an electronic device (Fig. 1-2, 106, 206) comprising:
a memory configured to store at least one instruction; and
at least one processor which is, by executing the at least one instruction, configured to:
set, at the electronic device, a virtualized container including at least one application installed in the electronic device (paragraph 19-51, 58, 62-63);
execute, at the electronic device, an application on the virtualized container (paragraph 62-63, 66);
transmit, from the electronic device, content corresponding to the application to a client of the virtualized container (703-704, Fig. 7; paragraph 87-89, 94);
receive, at the electronic device, a control instruction from the client of the virtualized container (paragraph 67, 83, 87-89, 94); and
control, at the electronic device, the application according to the received control instruction (paragraph 67, 83, 87-89, 94).

As to claim 2, Brin discloses wherein the application is executed in a background of the electronic device (server running a plurality of virtual applications within containers; paragraph 58, 62).

As to claim 3, Brin discloses wherein the virtualized container is executed in a background of the electronic device (server running a plurality of virtual applications within containers; paragraph 58, 62).

As to claim 6, Brin discloses wherein the at least one processor is further configured to execute and display another application which is not included in the at least one application of the virtualized container while the application is executed on the virtualized container, the content is played at the client of the virtualized container, and the application is controlled by the control instruction received from the client of the virtualized container (server running and displaying a plurality of virtual applications to plural different clients; paragraph 58, 62).

As to claim 9, Brin discloses wherein the virtualized container is supported by a virtual desktop infrastructure (VDI) server and a remote procedure call (RPC) server running on the electronic device, and wherein the VDI server is configured to transmit the to the client of the virtualized container, and the RPC server is configured to receive the control instruction from the client of the virtualized container (paragraph 52, 77, 86, 93).

As to claim 10, Brin discloses wherein the client is a first client, wherein the at least one application is at least one first application, wherein the application is a first application, wherein the control instruction is a first control instruction, wherein the content is first content, and wherein the at least one processor is further configured to: set, at the electronic device, a second virtualized container including at least one second application installed in the electronic device (server running and displaying a plurality of virtual applications to plural different clients; see Fig. 1, paragraph 58, 62-63);
execute, at the electronic device, a second application on the second virtualized container; transmit, from the electronic device, second content corresponding to the second application to a second client of the second virtualized container; receive, at the electronic device, a second control instruction from the second client of the second virtualized container; and control, at the electronic device, the second application according to the received second control instruction (server running and displaying a plurality of virtual applications to plural different clients; see Fig. 1, paragraph 58, 62-63).

As to claim 11, Brin discloses
a memory configured to store at least one instruction; and at least one processor which is, by executing the at least one instruction, configured to:
 set the electronic device as a client of a virtualized container (paragraph 62, 66, 70-72), the virtualized container being set on a host of the virtualized container and including at least one application installed in the host of the virtualized container (paragraph 19-51, 58, 62-63);
execute, at the electronic device, an application on the virtualized container (paragraph 62-63, 66);
receive, at the electronic device, content corresponding to an application executed on the virtualized container of the host (703-704, Fig. 7; paragraph 87-89, 94);
play the content (paragraph 67, 82-89, 94); and
based on receiving, at the electronic device, a user interaction for controlling the application, transmitting a control instruction to the host of the virtualized container (paragraph 67, 83, 87-89, 94).

As to claim 12, Brin discloses wherein the at least one processor is further configured to detect the host of the virtualized container on a network to which the electronic device is connected (paragraph 71-72).

As to claim 13, Brin discloses wherein the electronic device and the host of the virtualized container are associated with a same account (paragraph 63, 79).

As to claim 14, Brin discloses wherein the at least one processor is further configured to display, on a display of the electronic device, at least one graphical representation corresponding to the at least one application installed in the host of the virtualized container (graphical interface with different icons for local applications and virtual applications contained at the server; Fig. 4, paragraph 67-69), and wherein the application is executed on the virtualized container of the host in response to receiving, at the electronic device, a selection of a graphical representation corresponding to the application (paragraph 69-71).

As to claim 15, Brin discloses wherein the at least one processor is further configured to: receive a video stream from the host of the virtualized container (paragraph 83); and decode the video stream to play the content corresponding to the application (paragraph 85, 88).

As to claim 16, Brin discloses a remote control, wherein the user interaction is received through the remote control (inputs via remote control, such as key, mouse, etc.; paragraph 67).

As to claim 17, Brin discloses a 17. The electronic device of claim 11, wherein the client of the virtualized container is supported by a virtual desktop infrastructure (VDI) client and a remote procedure call (RPC) client running on the electronic device, and wherein the VDI client is configured to receive the content from the host of the virtualized container, and the RPC client is configured to transmit the control instruction to the host of the virtualized container (paragraph 52, 77, 86, 93).

As to claim 18, Brin discloses wherein the client is a first client, wherein the host is a first host, wherein the at least one application is at least one first application (Fig. 1-2; paragraph 62), wherein the application is a first application, wherein the virtualized container is a first virtualized container, wherein the control instruction is a first control instruction, and wherein the at least one processor is further configured to:
set the electronic device as a second client of a second virtualized container, the second virtualized container being set on a second host of the second virtualized container and including at least one second application installed in the second host of the second virtualized container (servers running and displaying a plurality of virtual applications to requesting clients; see Fig. 1, paragraph 58, 62-63);
display two graphical representations corresponding to the first host of the first virtualized container and the second host of the second virtualized container (Fig. 4-5; paragraph 67-71); and
display a plurality of graphical representations corresponding to the at least one first application and the at least one second application (Fig. 4-5; paragraph 67-71).

As to claim 19, Brin discloses a method performed at an electronic device, comprising:
setting, on the electronic device, a virtualized container including at least one application installed in the electronic device (paragraph 19-51, 58, 62-63);
executing, at the electronic device, an application on the virtualized container (paragraph 62-63, 66);
transmitting, from the electronic device, content corresponding to the application to a client of the virtualized container (703-704, Fig. 7; paragraph 87-89, 94);
receiving, at the electronic device, a control instruction from the client of the virtualized container (paragraph 67, 83, 87-89, 94); and
controlling, at the electronic device, the application according to the received control instruction (paragraph 67, 83, 87-89, 94).

As to claim 20, Brin discloses a non-transitory computer-readable medium having instructions recorded thereon which, when executed by at least one processor (paragraph 96-101), cause the at least one processor to execute the method of claim 19 (as shown in regarding claim 19 above).

Claims 1-6, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirisken (US 2019/0278623 A1).
As to claim 1, Kirisken discloses an electronic device (101) comprising:
a memory configured to store at least one instruction; and
at least one processor which is, by executing the at least one instruction, configured to:
set, at the electronic device, a virtualized container including at least one application installed in the electronic device (isolated virtualization applications running on separate guest OS; paragraph 21-24);
execute, at the electronic device, an application on the virtualized container (paragraph 22-23, 26-27);
transmit, from the electronic device, content corresponding to the application to a client of the virtualized container (Fig. 2-3; paragraph 21-23, 26-27);
receive, at the electronic device, a control instruction from the client of the virtualized container (user input at second screen to operate virtualization application; Fig. 3; paragraph 25-27); and
control, at the electronic device, the application according to the received control instruction (Fig. 3; paragraph 25-27).

As to claim 2, Kirisken discloses wherein the application is executed in a background of the electronic device (virtualization application launched to run in background of the first device; paragraph 5, 23).

As to claim 3, Kirisken discloses wherein the virtualized container is executed in a background of the electronic device (virtualization application launched to run in background of the first device; paragraph 5, 23).

As to claim 4, Kirisken discloses wherein the at least one processor is further configured to display a homescreen including a plurality of graphical representations corresponding to a plurality of applications installed in the electronic device while the application is executed on the virtualized container (see Fig. 1, 3, 4; paragraph 23), the content is played at the client of the virtualized container, and the application is controlled by the control instruction received from the client of the virtualized container (Fig. 2-3; paragraph 21-23, 25-27).

As to claim 5, Kirisken discloses wherein the at least one processor is further configured to: display an execution screen of the application on a display of the electronic device; and in response to receiving a user input to exit the application, display a homescreen on the display, and run the application in a background of the electronic device while the content is played at the client of the virtualized container (see Fig. 1, 3, 4; paragraph 23), and the application is controlled by the control instruction received from the client of the virtualized container (Fig. 2-3; paragraph 21-23, 25-27).

As to claim 6, Kirisken discloses wherein the at least one processor is further configured to execute and display another application which is not included in the at least one application of the virtualized container while the application is executed on the virtualized container, the content is played at the client of the virtualized container, and the application is controlled by the control instruction received from the client of the virtualized container (see Fig. 4; paragraph 22-23, 26-27).

As to claim 10, Kirisken discloses wherein the client is a first client, wherein the at least one application is at least one first application, wherein the application is a first application, wherein the control instruction is a first control instruction, wherein the content is first content (Fig. 4), and wherein the at least one processor is further configured to:
set, at the electronic device, a second virtualized container including at least one second application installed in the electronic device  (see Fig. 4, plural external displays connected to the mobile device; paragraph 22-23, 26-27);
execute, at the electronic device, a second application on the second virtualized container (see Fig. 4; paragraph 22-23, 26-27);
transmit, from the electronic device, second content corresponding to the second application to a second client of the second virtualized container (see Fig. 4; paragraph 22-23, 26-27);
receive, at the electronic device, a second control instruction from the second client of the second virtualized container (see Fig. 4; paragraph 22-23, 26-27); and
control, at the electronic device, the second application according to the received second control instruction (see Fig. 4; paragraph 22-23, 26-27).

As to claim 11, Kirisken discloses a memory configured to store at least one instruction (paragraph 21, 23); and
at least one processor which is, by executing the at least one instruction (paragraph 21, 23), configured to:
 set the electronic device as a client of a virtualized container (paragraph 62, 66, 70-72), the virtualized container being set on a host of the virtualized container and including at least one application installed in the host of the virtualized container (paragraph 19-51, 58, 62-63);
execute, at the electronic device, an application on the virtualized container (paragraph 62-63, 66);
receive, at the electronic device, content corresponding to an application executed on the virtualized container of the host (703-704, Fig. 7; paragraph 87-89, 94);
play the content (paragraph 67, 82-89, 94); and
based on receiving, at the electronic device, a user interaction for controlling the application, transmitting a control instruction to the host of the virtualized container (paragraph 67, 83, 87-89, 94).

As to claim 12, Kirisken discloses wherein the at least one processor is further configured to detect the host of the virtualized container on a network to which the electronic device is connected (paragraph 71-72).

As to claim 13, Kirisken discloses wherein the electronic device and the host of the virtualized container are associated with a same account (paragraph 63, 79).

As to claim 14, Kirisken discloses wherein the at least one processor is further configured to display, on a display of the electronic device, at least one graphical representation corresponding to the at least one application installed in the host of the virtualized container (graphical interface with different icons for local applications and virtual applications contained at the server; Fig. 4, paragraph 67-69), and wherein the application is executed on the virtualized container of the host in response to receiving, at the electronic device, a selection of a graphical representation corresponding to the application (paragraph 69-71).

As to claim 15, Kirisken discloses wherein the at least one processor is further configured to: receive a video stream from the host of the virtualized container (paragraph 83); and decode the video stream to play the content corresponding to the application (paragraph 85, 88).

As to claim 16, Kirisken discloses a remote control, wherein the user interaction is received through the remote control (inputs via remote control, such as key, mouse, etc.; paragraph 67).

As to claim 17, Kirisken discloses wherein the client of the virtualized container is supported by a virtual desktop infrastructure (VDI) client and a remote procedure call (RPC) client running on the electronic device, and wherein the VDI client is configured to receive the content from the host of the virtualized container, and the RPC client is configured to transmit the control instruction to the host of the virtualized container (paragraph 52, 77, 86, 93).

As to claim 18, Kirisken discloses wherein the client is a first client, wherein the host is a first host, wherein the at least one application is at least one first application (Fig. 1-2; paragraph 62), wherein the application is a first application, wherein the virtualized container is a first virtualized container, wherein the control instruction is a first control instruction, and wherein the at least one processor is further configured to:
set the electronic device as a second client of a second virtualized container, the second virtualized container being set on a second host of the second virtualized container and including at least one second application installed in the second host of the second virtualized container (servers running and displaying a plurality of virtual applications to requesting clients; see Fig. 1, paragraph 58, 62-63);
display two graphical representations corresponding to the first host of the first virtualized container and the second host of the second virtualized container (Fig. 4-5; paragraph 67-71); and
display a plurality of graphical representations corresponding to the at least one first application and the at least one second application (Fig. 4-5; paragraph 67-71).

As to claim 19, Kirisken discloses a method performed at an electronic device, comprising:
setting, on the electronic device, a virtualized container including at least one application installed in the electronic device (paragraph 19-51, 58, 62-63);
executing, at the electronic device, an application on the virtualized container (paragraph 62-63, 66);
transmitting, from the electronic device, content corresponding to the application to a client of the virtualized container (703-704, Fig. 7; paragraph 87-89, 94);
receiving, at the electronic device, a control instruction from the client of the virtualized container (paragraph 67, 83, 87-89, 94); and
controlling, at the electronic device, the application according to the received control instruction (paragraph 67, 83, 87-89, 94).

As to claim 20, Kirisken discloses a non-transitory computer-readable medium having instructions recorded thereon which, when executed by at least one processor (computer with operating system; paragraph 21, 23), cause the at least one processor to execute the method of claim 19 (as shown in regarding claim 19 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ulanov et al. (Ulanov) (US 2015/0046599 A1).
As to claim 7, while Kirisken discloses wherein the at least one processor is further configured to transmit the video stream to the client of the virtualized container, he fails to specifically disclose generating a series of screenshots of the application and encoding the series of screenshots using a video codec to generate a video stream.
In an analogous art, Ulanov discloses a remote desktop system allowing a client device to interact with an application on a host device (paragraph 28) by generating a series of screenshots of the application and encoding the series of screenshots using a video codec to generate a video stream (paragraph 29, 32) so as utilize a known method of sharing the display of a first device with a second device via a series of generated screenshots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirisken’s system to include generating a series of screenshots of the application and encoding the series of screenshots using a video codec to generate a video stream, as taught in combination with Ulanov, for the typical benefit to utilizing a known method for capturing and sharing the display of the host device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Zhao) (US 2015/0081764 A1).
As to claim 8, while Kirisken discloses wherein the at least one processor is further configured to transmit a video stream to the client of the virtualized container, he fails to specifically disclose recording audio of the application to generate an audio stream and transmitting the audio stream to the client of the virtualized container.
In an analogous art, Zhao discloses a mobile application virtualization system (Fig. 1, paragraph 23) which will record audio of the application to generate an audio stream and transmit the audio stream to a client (audio generated at the virtual app. is extracted, processed and streamed to the mobile device; Fig. 2A, 4A; paragraph 103-105) so as to provide the remote user with access to any audio output by the virtualized application as if the application was being run on the local device (paragraph 9-12, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirisken’s system to include recording audio of the application to generate an audio stream and transmitting the audio stream to the client of the virtualized container, as taught in combination with Zhao, for the typical benefit of providing the user with access to the audio content output by the mobile application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424